Citation Nr: 1515409	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of the mouth, to include tooth loss.

2.  Entitlement to service connection for any dental condition, to include gum disease and breaking teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran incurred any disability set forth in 38 C.F.R. § 4.150.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteomyelitis of the mouth, to include tooth loss, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2014).

2.  The criteria for service connection for any dental condition, to include gum disease and breaking teeth, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in a November 2011 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, a VA examination report, the Veteran's own statements in support of his claim and the transcript of a February 2015 hearing before the undersigned.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted an examination in September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate, in that it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides rationales for any opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

The Veteran contends that in August 1958 he had a tooth pulled at the Naval Hospital in Chelsea, Massachusetts.  He returned to his ship and two or three days later he had so much pain that he was unable to open his mouth.  He was sent back to the hospital where he was treated with IV antibiotics.  He was discharged from the hospital on August 25.  He states that he has had continual, ongoing dental problems ever since.  A few months later, he had a root canal by his family dentist.  The family dentist asked the Veteran if he had ever had widespread infection in his mouth, since that could be the cause of his nerve pain.  Several teeth have broken since that time.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  In the case of loss of teeth, however, a disability exists only when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913. 

Based on a thorough review of the claims file, the Board finds that the preponderance of the evidence is against entitlement to service connection for osteomyelitis of the mouth, to include tooth loss, and service connection for any dental condition, to include gum disease and breaking teeth.   

The Veteran's service treatment records note a dental abscess and the extraction of tooth #32.  He then was hospitalized and treated for cellulitis of the right mandible.  The infection was treated with IV antibiotics without residuals.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the Veteran's service treatment records are negative for any dental disability set forth at 38 C.F.R. § 4.150. 

Similarly, there is no evidence that the Veteran now has chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the evidence, which include private dental records dated in 2011, is negative for any dental disability set forth at 38 C.F.R. § 4.150.

In this regard, the report of the September 2012 VA examination provides that the Veteran did not currently have, and had never been diagnosed with, the oral or dental condition for which the examination had been requested.  The report specifies that the Veteran did not have any diagnosis listed on the examination worksheet.  The Veteran did have tooth loss, but it was not due to the loss of substance of body of the maxilla or mandible without loss of continuity, or due to trauma or disease, such as osteomyelitis.

The Board acknowledges the assertions by the Veteran.  He is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the contentions by the Veteran that he has osteomyelitis of the mouth, to include tooth loss, or any dental condition, to include gum disease and breaking teeth, do not constitute medical evidence in support of either claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current dental disability that satisfies the criteria set forth above) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, supra.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of either service connection claim.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for osteomyelitis of the mouth, to include tooth loss, or service connection for any dental condition, to include gum disease and breaking teeth.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteomyelitis of the mouth, to include tooth loss, is denied.

Service connection for any dental condition, to include gum disease and breaking teeth, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


